Citation Nr: 1720498	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right wrist tendonitis.

2. Entitlement to service connection for right wrist tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to June 1993 and from May 2004 to May 2005. He also had service in the reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2016, the RO granted entitlement to service connection for vertigo, also claimed as dizziness, and the appeal of that issue is resolved and no longer for consideration. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In November 2016, a hearing was held before the undersigned.  The record was held open for 90 days for the submission of additional evidence and the Veteran indicated he would waive RO jurisdiction. In March 2017, VA records were added to the claims folder.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. In December 2007, VA denied entitlement to service connection for right wrist tendonitis. Thereafter the Veteran did not perfect a timely appeal and new and material evidence was not submitted within the one year appeal period. 

2. Evidence associated with the record since the December 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for right wrist tendonitis.

3. Resolving reasonable doubt in the Veteran's favor, right wrist tendonitis first manifested during active service and right wrist symptoms continue to date.

CONCLUSIONS OF LAW

1. The December 2007 rating decision, which denied entitlement to service connection for right wrist tendonitis, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for right wrist tendonitis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Right wrist tendonitis was incurred during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision in this case, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In December 2007, VA denied entitlement to service connection for right wrist tendonitis essentially based on a finding that the disorder neither occurred in nor was caused by service. The Veteran did not perfect a timely appeal to this decision and new and material evidence was not received within the one year appeal period. Thus, the decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran subsequently requested to reopen his claim and in April 2009, the RO denied service connection for right wrist tendonitis because new and material evidence had not been submitted. The Veteran perfected an appeal of this decision. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Evidence at the time of the December 2007 denial included the Veteran's service treatment records. These records show he complained of right wrist symptoms prior to separation and was diagnosed with right wrist tendonitis.  

Evidence received since the December 2007 final decision includes VA examinations, VA medical records, and the Veteran's hearing testimony. The September 2013 VA examiner noted that service treatment records indicate tendonitis, but there was no line of duty finding. The examiner further stated that there was no diagnosis rendered on objective evidence. 

A March 2016 VA examiner also found no right wrist pathology and provided a negative nexus opinion, noting that records did not reveal examination for any right wrist problem during service. 

At the hearing, the Veteran testified that he sustained a right wrist injury during his 2004-2005 deployment when he tripped. He reported that he did not seek medical treatment at the time of the injury but was subsequently seen in Qatar. The Veteran also indicated that his out processing physical included a diagnosis of tendonitis. 

In reviewing the service treatment records, the May 2005 Report of Medical Assessment notes a possible repetitive motion injury, and a history of computer work while on deployment.  The appellant was seen by orthopedics in theater but no diagnostic test results are of record. A May 2005 post deployment examination includes an assessment of right tendonitis directly related to his deployment and he was provided a right wrist splint. A corresponding Statement of Medical Examination and Duty Status indicates a diagnosis of right wrist tendonitis incurred in the line of duty and may result in permanent partial disability. 

On review, it appears the history relied on in the VA examinations was erroneous and considering the Veteran's testimony, the Board finds new and material evidence sufficient to reopen the claim. See 38 C.F.R. § 3.156(c). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225(1992). The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth, the Veteran was seen prior to separation for right wrist complaints. Diagnosis at that time was right wrist tendonitis directly related to deployment. The Board acknowledges that the September 2013 and March 2016 VA examinations indicate there is no pathology to support a current right wrist diagnosis. VA outpatient records, however, show continued complaints related to the right wrist and the active problem list includes sprains and strains of the wrist and hand. VA chiropractic records also show treatment for wrist subluxation. 

The Board further notes that the Veteran is competent to report continuing symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay persons are competent to report on that of which they have personal knowledge). In November 2016, the Veteran asked his VA physician to evaluate his right wrist for purposes of this appeal. The physician referenced a July 2011 VA rheumatology note indicating that the ongoing right wrist discomfort was most likely secondary to an overuse injury/tendopathy given his work as a computer programmer. The physician further stated that it was up to compensation and pension to decide if it was worthy of compensation. 

The evidence is at least in equipoise in showing that right wrist tendonitis was first manifested during active service.  The appellant's inservice right wrist symptoms continue to date. Resolving reasonable doubt in the Veteran's favor, there is evidence of current disability and service connection is established. 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for right wrist tendonits is reopened.

Entitlement to service connection for right wrist tendonitis is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


